 

EXHIBIT 10uu.

 

LOJACK CORPORATION

 

RESTRICTED STOCK AGREEMENT

 

COVER SHEET

 

This Restricted Stock Agreement (the “Agreement”) consists of this Cover Sheet
and the LoJack Restricted Stock Agreement Form (Rev. March 3, 2004).

 

Date of grant and effective date of this Agreement (“Grant Date”):

 

Class of stock: common stock, $0.01 par value

 

Number of shares of Common Stock:

 

Grantee:

 

Grantee’s address:

 

IN WITNESS WHEREOF, each of the parties hereto have duly executed this Agreement
on the date and year first above written.

 

LOJACK CORPORATION By:        

--------------------------------------------------------------------------------

Name

  Joseph F. Abely

Title:

  President

 

GRANTEE   

--------------------------------------------------------------------------------

(Name)

 



--------------------------------------------------------------------------------

LOJACK CORPORATION

 

RESTRICTED STOCK AGREEMENT FORM

 

W I T N E S S E T H:

 

--------------------------------------------------------------------------------

 

WHEREAS, Grantee is an officer or key employee of LoJack Corporation or its
successor, as applicable (the “Company”), or a subsidiary thereof; and

 

WHEREAS, the Company, pursuant to the LoJack Corporation 2003 Stock Incentive
Plan, the terms and provisions of which are incorporated herein by this
reference (the “Plan”), desires to issue and grant to the Grantee, and the
Grantee desires to accept, shares of the Company’s common stock, $0.01 par value
(“Common Stock”), upon the terms and subject to the conditions herein set forth;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto, intending to be legally bound, hereby agree as
follows:

 

1. Grant of Restricted Stock. In recognition of the Grantee’s commitment to the
continued growth and financial success of the Company and its Subsidiaries
(within the meaning of Section 1 of the Plan), the Company hereby grants to the
Grantee the number of shares of Common Stock set forth on the Cover Sheet, which
shares shall be subject to the restrictions, terms and conditions set forth in
this Agreement (“Restricted Stock”). Simultaneously with the execution and
delivery of this Agreement by the parties hereto, the Company shall deliver to
the Grantee a stock certificate (or certificates) representing the Restricted
Stock, which stock certificate(s) shall (a) be registered on the Company’s stock
transfer books in the name of the Grantee and (b) bear (in addition to any other
legends required by applicable law) the following legend (or a legend
substantially similar thereto):

 

“This certificate and the shares represented hereby are issued pursuant to,
subject to, and shall be transferable only in accordance with, the provisions of
the LoJack Corporation 2003 Stock Incentive Plan and a certain Restricted Stock
Agreement dated [Grant Date] between [Grantee] and LoJack Corporation.”

 

2. Removal of Restricted Stock Legend. After the Restricted Stock has vested in
accordance with the provisions of Section 3, the Company, upon request of the
Grantee, shall cause the transfer agent for the Common Stock to issue a stock
certificate(s) representing the shares of Common Stock that are free of
restrictions and without the legend referred to in Section 1.

 

3. Vesting.

 

(a) In general. All shares of Restricted Stock shall be subject to forfeiture
until the third anniversary of the Grant Date, at which time the Grantee’s
rights to the Restricted Stock shall become nonforfeitable (“vested”). Prior to
such date, the Restricted Stock shall be forfeitable (“unvested”).

 

(b) Accelerated Vesting. Notwithstanding the foregoing, Restricted Stock shall
vest without any action on the part of the Company or the Grantee in accordance
with the following schedule in the event of the Grantee’s [death,] Retirement or
Disability or a termination of employment by the Company (or a Subsidiary
thereof) of the Grantee, other than a termination for cause:

 

If event occurs after

--------------------------------------------------------------------------------

  

Vested Shares

--------------------------------------------------------------------------------

First anniversary of Grant Date

   1/3rd of the Restricted Stock

Second anniversary of Grant Date

   2/3rds of the Restricted Stock

Third anniversary of Grant Date

   All of the Restricted Stock

 



--------------------------------------------------------------------------------

In the event of a Change of Control, all shares of Restricted Stock shall vest
without any further action on the part of the Company or the Grantee as of the
date of the Change of Control.

 

In no event shall a Grantee be deemed to have terminated employment by reason of
a transfer to or from the Company or any Subsidiary thereof or to or from one
Company Subsidiary to another Company Subsidiary.

 

(c) Definitions. For all purposes of this Agreement, the following terms shall
have the following respective meanings.

 

  (i) “Change of Control” shall have the meaning set forth in Section 11 of the
Plan.

 

  (ii) “Disability” shall have the meaning set forth in Section 5(g) of the
Plan.

 

  (iii) “Retirement” shall have the meaning set forth in Section 5(g) of the
Plan.

 

4. Non-Transferability of Restricted Stock. Unvested shares of Restricted Stock
may not be sold, assigned, transferred, pledged, hypothecated or otherwise
disposed of, such shares shall not be assignable by operation of law and such
shares shall not be subject to execution, attachment or similar process. Any
attempted sale, assignment, transfer, pledge, hypothecation or other disposition
of any unvested shares of Restricted Stock contrary to the provisions hereof
shall be null and void and without effect.

 

5. Forfeiture.

 

(a) If upon any termination of the Grantee’s employment with the Company or any
of its Subsidiaries the Grantee is not vested in all shares of Restricted Stock
governed by this Agreement, beneficial ownership of the unvested shares shall
revert to the Company and the Grantee shall be deemed to have forfeited such
unvested shares (a “Forfeiture”) without any consideration therefor.

 

(b) Upon the occurrence of a Forfeiture, the Grantee shall, within ten business
days thereafter, transfer and deliver to the Company all stock certificates
representing all unvested shares of Restricted Stock, together with stock powers
duly executed in blank by the Grantee. From and after the occurrence of a
Forfeiture, the Grantee shall have no rights to or interests in any shares of
the unvested Restricted Stock or under this Agreement (other than the obligation
to transfer and deliver all stock certificates representing all shares of the
Restricted Stock pursuant to this Section 5(b)).

 

6. Representations and Warranties of Grantee. The Grantee hereby represents and
warrants to the Company as follows:

 

(a) The Grantee has the legal right and capacity to enter into this Agreement
and fully understands the terms and conditions of this Agreement.

 

(b) The Grantee is acquiring the Restricted Stock for investment purposes only
and not with a view to, or in connection with, the public distribution thereof
in violation of the Securities Act of 1933, as amended.

 



--------------------------------------------------------------------------------

7. Notices. Any notice required or permitted hereunder shall be deemed given
only when delivered personally or when deposited in a United States Post Office
as certified mail, postage prepaid, addressed, as appropriate, if to the
Grantee, at his address set forth on the Cover Sheet or such other address as
the Grantee may designate in writing to the Company, and, if to the Company, at
200 Lowder Brook Drive, Suite 1000, Westwood, MA 02090 or such other address as
the Company may designate in writing to the Grantee.

 

8. Section 83(b) Election. The Grantee shall promptly furnish the Company with a
copy of any election filed pursuant to Section 83(b) of the Internal Revenue
Code of 1986, as amended.

 

9. Failure to Enforce Not a Waiver. The failure of the Company to enforce at any
time any provision of this Agreement shall in no way be construed to be a waiver
of such provision or of any other provision hereof.

 

10. Amendment: Termination. This Agreement may not be amended or terminated
unless such amendment or termination is in writing and duly executed by each of
the parties hereto.

 

11. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
but one and the same instrument.

 

12. Benefit and Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the Company, its successors and assigns, and the
Grantee, his executors, administrators, personal representatives and heirs. In
the event that any part of this Agreement shall be held to be invalid or
unenforceable, the remaining parts hereof shall nevertheless continue to be
valid and enforceable as though the invalid portions were not a part hereof.

 

13. Entire Agreement. This Agreement contains the entire understanding of the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements, discussions and understandings with respect to such subject
matter.

 

14. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the Commonwealth of Massachusetts,
without giving effect to principles and provisions thereof relating to conflict
or choice of laws.

 

[End of Agreement – Signatures on Cover Sheet]

 